Citation Nr: 1614031	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a prostate disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Los Angeles, California.

This case was reopened and remanded by the Board in September 2012, and remanded again in July 2015 for additional development.  The case is now again before the Board for further appellate action.


REMAND

Additional development is required before the Veteran's claim is decided.

The Veteran's service treatment records (STRs) show he was treated in service in August and September 1966 for penile discharge and diagnosed with prostatitis.  He has asserted that he has chronic prostatitis that has persisted since this in-service treatment.

This case was remanded by the Board in September 2012 to afford the Veteran a VA examination.  An examination was provided in December 2012.  The examiner noted the Veteran's in-service treatment in 1966 and his report of chronic prostatitis since discharge from service.  She noted that the Veteran had had no flare-ups of his condition for five years and that he took no medication for it, but that he had urinary frequency during the day and got up two to four times per night to urinate.  The examiner noted the Veteran's prostate was abnormally large but was not tender, had no nodules or masses, and no bogginess or tenderness to palpation.  The examiner noted the Veteran had not seen anyone regarding his prostate symptoms in years and that his medical records did not document any flare-ups of the condition in the past 20 years.  The examiner stated that the Veteran's symptoms may be related to another condition such as benign prostatic hypertrophy (BPH), but the examiner stated she was unable to make a definitive diagnosis because required testing was "not available."  The examiner also indicated the Veteran had an upcoming urology appointment where he could obtain testing and a diagnosis.

The Veteran subsequently submitted a March 2013 urology note from his private physician, Dr. D.S.  Dr. D.S. examined the Veteran and diagnosed him with chronic prostatitis, BPH, and urinary hesitancy.

Because the December 2012 examiner indicated that required testing had not been available, and because she did not provide an opinion as to the etiology of any prostate condition, the Board again remanded the case in July 2015 in order to obtain an addendum opinion addressing the etiology of any present prostate condition.

An addendum VA opinion was obtained in October 2015.  The physician stated that he questioned the Veteran's in-service diagnosis of prostatitis.  He acknowledged the Veteran's report of chronic prostatitis since 1966, but stated he could find no objective evidence supporting a diagnosis of chronic prostatitis in the available medical records.  Specifically, he stated that there were no urinalysis results that were positive for white blood count, leukocyte esterase, or nitrite, no positive urine culture, no record of elevated prostate specific antigen (PSA), and no record of prescriptions for medication to treat any prostatic symptoms or infections.  Ultimately, he opined that it was less likely than not that the Veteran's chronic prostatitis was incurred in or caused by his military service.  However, the Board notes that in effect, the October 2015 physician concluded that the Veteran did not have chronic prostatitis at the time of the examination or at any time beforehand.

Importantly, the October 2015 physician stated that the Veteran's reported symptoms of fullness, nocturia, and hesitancy were consistent with BPH, a noninfectious condition.  This statement is consistent with the previously noted March 2013 diagnosis of BPH by the Veteran's private physician, Dr. D.S.  The October 2015 examiner, however, did not note a diagnosis of BPH nor did he provide an opinion as to the etiology of the Veteran's BPH, if present.  Because the medical evidence is not entirely clear as to whether the Veteran currently has BPH or any other prostate condition, and because no VA opinion has been obtained as to the etiology of BPH, if present, the Board finds that a remand for an additional VA examination and opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records for the Veteran dated from August 2015 to the present.  All attempts to obtain such records must be documented in the claims file.

2.  Afford the Veteran an examination by a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this case to the extent possible, to determine the nature and etiology of any present prostate condition, to include chronic prostatitis and benign prostatic hypertrophy (BPH).  All pertinent evidence of record must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed.

With respect to any prostate condition diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disability began in service, was caused by service, or is otherwise related to service.

In providing the opinion, the examiner must consider and discuss the Veteran's August and September 1966 in-service treatment and diagnosis of prostatitis, as well as the Veteran's competent lay statements to the effect that he has experienced prostate-related symptoms continuously since service.

The examiner must also consider and discuss the March 2013 diagnosis by Dr. D.S. of benign prostatic hypertrophy (BPH) and the October 2015 VA opinion  statement that the Veteran's reported symptoms are consistent with BPH.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



